Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 30-34,41 and 45-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 June 2022.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (italicized below) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
On line 3 of claim 28, “a cutting device configured to cut the window covering”.
On line 4 of claim 28, “a clamp assembly configured to move the window covering relative to said cutting device”.
On line 2 of claim 43, “a cutting device configured to cut the window covering”.
On line 3 of claim 43, “a clamp assembly configured to move the window covering relative to said cutting device”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28,29,35-40 and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kollman et al.(2006/0156882) in view of Lopez (4,683,789).
Kollman shows in figure 6 a blind cutter with most of the recited limitations of claim 28 as follows;
a platform (74, or base of clamp, or base of cutter) configured to support the window covering; 
a cutting device (52) configured to cut the window covering; 
a clamp assembly (77) configured to move the window covering relative to said cutting device; and 

a controller (76) communicatively coupled to said sensor to allow said controller to 
As seen in strikethrough above, Kollman is missing the sensor.  However, Kollman does talk about aligning the workpiece with the surface 74 as discussed on lines 6-11 of paragraph 0025, and surface 74 moves with the clamp 77.  Examiner takes Official Notice that it is well known for moving clamps to have sensors to align the workpiece thereto.  An example of this is Lopez (76-78, figure 16B).  Lopez teaches the purpose of this sensing system on lines 41-45 of column 4 “These tooling holes 7 in the panels 2 are utilized as positional control references by the method and apparatus of the instant invention in order to properly orient and grip the panel 2 for subsequent feeding to shearing assembly 90”.   Additional examples of this teaching can be provided if challenged, as this is a well known feature.
It would have been obvious to one of ordinary skill to have modified Kollmann by providing a sensor on the clamp and alignment features on the workpiece that help accurately verify the position of the workpiece, as is well known and taught by Lopez and others, in order to prevent misalignment mishaps.  This sensor would be placed on the moving clamp head, as in Lopez.  After this modification, Kollman would have “a sensor supported for movement relative to said cutting device, said sensor configured to generate signals indicative of information associated with the window covering”, that information being the window covering’s position.  The controller would use that information to feed the workpiece to the saw, just as Lopez uses that information to feed the workpiece to a shear, thus claim 29 is met as well.
With respect to claims 35-40 and 42, Kolmann’s clamp moves longitidunially in the first direction (on rails 75), and also moves transversely in the second direction as clamp face 77 moves to clamp the workpiece.  Lopez teaches putting the sensor on the moving clamp face, so it would be placed near numeral 77 in Kollman’s figure 6, and thus the sensor would also move in the first and second directions.  As for claim 40, the sensor must intrinsically be on “a side” of the clamp, be it front side, left side, top side, etc., since it wouldn’t work if it was inside the clamp, as it’s optical signal would be blocked.
For claims 43 and 44, see the analysis of the preceding claims.

Made of record but not relied on are additional patents showing pertinent clamping and sensing systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724